DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20.

Applicants' arguments, filed 02/18/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 8 is objected to because of the following informalities:  “and” should be recited immediately prior to “diabetes.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), and Gupta et al. (US 2010/0233295, Sep. 16, 2010).
Kiser et al. disclose intravaginal delivery of lubricants such as aqueous lubricants. The aqueous lubricant can soothe and revitalize or restore dry tissues within the vaginal mucosa (¶ [0013]). When the lubricant is an aqueous gel, it may include, e.g., water and one or more additives. Such additives include preservatives (e.g., benzyl alcohol (i.e. aromatic alcohol preservative) and sorbic acid (i.e. organic acid preservative)), thickening/gelling agents (e.g. polyacrylamide), surfactants, and emulsifier. The aqueous gel lubricant may be a water emulsion (¶ [0027]). The additives may be added at a concentration such that the aqueous lubricant is hypo-osmotic, hyper-osmotic, or iso-osmolar in comparison to vaginal fluids or blood or tissue (¶ [0024]). Hyper-osmotic lubricants may include mixtures of water and glycerol such as about 30% glycerol (i.e. 70% water) (¶ [0025]). The aqueous lubricant may be buffered 
Kiser et al. differ from the instant claims insofar as not disclosing wherein the lubricant is an oil-in-water emulsion.
However, Qiang et al. disclose a water-soluble personal lubricant (abstract). The lubricant may be an O/W emulsion (claim 4). 
Kiser et al. disclose wherein the aqueous gel lubricant may be a water emulsion. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the lubricant of Kiser et al. to be an O/W emulsion since this is a known and effective water emulsion known in the art for lubricants as taught by Qiang et al. 
	The combined teachings of Kiser et al. and Qiang et al. do not disclose wherein the lubricant comprises sorbitan caprylate. 
	However, Fevola discloses contacting a vaginal region with a composition to treat such region for any of a variety of conditions including dryness (¶ [0065]). The composition may comprise non-ethoxylated nonionic surfactants such as sorbitan caprylate (¶ [0063]).  
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Kiser et al. disclose wherein the lubricant may comprise surfactants. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated sorbitan caprylate into the lubricant of Kiser et al. since it is a known and effective surfactant for vaginal compositions as taught by Fevola. 
The combined teachings of Kiser et al., Qiang et al., and Fevola do not disclose wherein the lubricant comprises about 0.1% to about 7% niacinamide.
However, Gupta et al. disclose a topical lubricant comprising a free-radical scavenger agent (claim 10). A scavenger is a natural or synthetic substance that react with free radicals and/or prevent free radicals from causing damage to DNA, RNA, peptides, proteins, or the membrane, organelles, structure and/or function of cells, sperm, oocytes, embryos, and/or tissue. Examples of scavengers include niacinamide (¶ [0028]). 
Kiser et al. disclose wherein the lubricant may comprise one or more additives. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated niacinamide into the lubricant of Kiser et al. since it is a known and effective additive for lubricants that provides the benefits of preventing free radicals from causing damage as taught by Gupta et al. 
In regards to the amount of niacinamide recited, since niacinamide prevents damage from free radicals, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of niacinamide depending on the extent of free radical prevention desired. 
. 

2.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), and further in view of Zeng et al. (US 2012/0245132, Sep. 27, 2012). 
	The teachings of Kiser et al., Qiang et al., Fevola, and Gupta et al. are discussed above. Kiser et al., Qiang et al., Fevola, and Gupta et al. do not disclose wherein the lubricant comprises a salt of the organic acid preservative.
	However, Zeng et al. disclose a vaginal composition comprising an organic acid preservative such as sorbic acid and/or a salt thereof (abstract).
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Kiser et al. disclose wherein the lubricant may comprise preservatives. Accordingly, it would have prima facie obvious to one of ordinary skill in the art to have incorporated sorbic acid and a salt thereof into the lubricant of Kiser et al. since this is a known and effective preservative for vaginal compositions as taught by Zeng et al. 

3.	Claims 11, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), Zeng et al. (US 2012/0245132, Sep. 27, 2012), and further in view of Leif Einar (US 2015/0272986, Oct. 1, 2015). 
	The teachings of Kiser et al., Qiang et al., Fevola, Gupta et al., and Zeng et al. are discussed above. Kiser et al., Qiang et al., Fevola, Gupta et al., and Zeng et al. do not disclose wherein the lubricant is administered to the vaginal introitus of a female user.
	However, Leif Einar discloses a composition used for alleviating conditions associated with vaginal dryness. Such conditions include pain, irritation, inflammation, and/or itching in the vaginal introitus (¶ [0022]).
	It would have been prima facie obvious to one of ordinary skill in the art to have administered the lubricant to the vaginal introitus since the lubricant treats vaginal dryness and the vaginal introitus is prone to vaginal dryness as taught by Leif Einar. 
. 

4.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), Zeng et al. (US 2012/0245132, Sep. 27, 2012), Leif Einar (US 2015/0272986, Oct. 1, 2015), and further in view of Vochecowicz et al. (US 2009/0185995, Jul. 23, 2009). 
	The teachings of Kiser et al., Qiang et al., Fevola, Gupta et al., Zeng et al., and Leif Einar are discussed above. Kiser et al., Qiang et al., Fevola, Gupta et al., Zeng et 
	However, Vochecowicz et al. disclose a personal lubricant having a viscosity of from about 50,000 to about 200,000 cps (¶ [0007]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the lubricant of Kiser et al. to have a viscosity of from about 50,000 to about 200,000 cps since this is a known and effective viscosity for lubricants as taught by Vochecowicz et al.

5.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), Zeng et al. (US 2012/0245132, Sep. 27, 2012), Leif Einar (US 2015/0272986, Oct. 1, 2015), and further in view of Comeaux (US 2013/0108599, May 2, 2013).
	The teachings of Kiser et al., Qiang et al., Fevola, Gupta et al., Zeng et al., and Leif Einar are discussed above. Kiser et al., Qiang et al., Fevola, Gupta et al., Zeng et al., and Leif Einar do not disclose wherein the lubricant comprises coconut oil.
	However, Comeaux discloses wherein coconut oil has properties that treat the symptoms of vaginal infections. Coconut oil contains capric/caprylic acid and lauric acid both of which have antiviral, antifungal, antimicrobial, and anti-inflammatory properties (¶ [0026]). 
prima facie obvious to one of ordinary skill in the art to have incorporated coconut oil into the lubricant of Kiser et al. motivated by the desire to treat vaginal infections as taught by Comeaux. 

6.	Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), and further in view of Leif Einar (US 2015/0272986, Oct. 1, 2015) and Callaghan et al. (WO 2016/156403, Oct. 6, 2016).
	The teachings of Kiser et al., Qiang et al., Fevola, and Gupta et al., are discussed above. Kiser et al., Qiang et al., Fevola, and Gupta et al. do not disclose wherein the lubricant is administered to the vaginal introitus of a female user.
	However, Leif Einar discloses a composition used for alleviating conditions associated with vaginal dryness. Such conditions include pain, irritation, inflammation, and/or itching in the vaginal introitus (¶ [0022]).
	It would have been prima facie obvious to one of ordinary skill in the art to have administered the lubricant to the vaginal introitus since the lubricant treats vaginal dryness and the vaginal introitus is prone to vaginal dryness as taught by Leif Einar. 
	The combined teachings of Kiser et al., Qiang et al., Fevola, Gupta et al., and Leif Einar do not disclose wherein the lubricant and applicator are in a kit and wherein the lubricant is stored within the applicator. 
	However, Callaghan et al. disclose a kit comprising a vaginal ring applicator and a vaginal ring (claim 18). The vaginal ring is stored within the applicator (Fig. 8). 
prima facie obvious to one of ordinary skill in the art to have a kit comprising the intravaginal device and ring applicator of Kiser et al. since this is a known and effective method of providing the composition of Kiser as taught by Callaghan et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have the lubricant of Kiser et al. stored within the applicator since the lubricant may be delivered in an intravaginal device that is inserted using a ring applicator and intravaginal devices are stored within a ring applicator as taught by Callaghan et al. 
	In regards to instant claim 20, Kiser et al. do not disclose wherein the lubricant requires sensates, perfumes, flavorants, pigments, estrogen, and progesterone (see ¶ [0027] of Kiser et al. Therefore, it would have been obvious to one of ordinary skill in the art to have the lubricant of Kiser et al. substantially free of sensates, perfumes, flavorants, pigments, estrogen, and progesterone.

7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), and further in view of Leif Einar (US 2015/0272986, Oct. 1, 2015) and Sommadossi et al. (US 2006/0106044, May 18, 2006).
The teachings of Kiser et al., Qiang et al., Fevola, and Gupta et al. are discussed above. Kiser et al., Qiang et al., Fevola, and Gupta et al. do not disclose wherein the lubricant is administered to the vaginal introitus of a female user.
	However, Leif Einar discloses a composition used for alleviating conditions associated with vaginal dryness. Such conditions include pain, irritation, inflammation, and/or itching in the vaginal introitus (¶ [0022]).
	It would have been prima facie obvious to one of ordinary skill in the art to have administered the lubricant to the vaginal introitus since the lubricant treats vaginal dryness and the vaginal introitus is prone to vaginal dryness as taught by Leif Einar. 
	The combined teachings of Kiser et al., Qiang et al., Fevola, Gupta et al., and Leif Einar do not disclose wherein the lubricant is on at least a portion of the outer surface of the ring applicator.
  	However, Sommadossi et al. disclose wherein lubricant can be applied to the exterior of a dosage form to facilitate insertion (¶ [0039]).
	It would have been prima facie obvious to one of ordinary skill in the art to the lubricant of Kiser et al. additionally on at least a portion of the outer surface of the ring applicator motivated by the desire to facilitate insertion as taught by Sommadossi et al. 

8.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), Leif Einar (US 2015/0272986, Oct. 1, 2015), Sommadossi et al. (US .
	The teachings of Kiser et al., Qiang et al., Fevola, Gupta et al., Leif Einar, and Sommadossi et al. are discussed above. Kiser et al., Qiang et al., Fevola, Gupta et al., Leif Einar, and Sommadossi et al. do not disclose wherein the ring applicator is inserted into the vaginal introitus a distance of about 35 mm or less.
	However, Bartning et al. disclose an applicator for intravaginal devices (abstract). If the doctor could see that the device is at least 10 mm into the vagina, the device was considered to be at the correct location (¶ [0040]).
	It would have been prima facie obvious to one of ordinary skill in the art to have inserted the applicator at least 10 mm into the vaginal introitus since this is a known and effective distance for placing intravaginal devices into the vagina as taught by Bartning et al. 


Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/896,474 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims requires the limitations of some of the pending depending claims) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-20 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612